TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00605-CR
                                     NO. 03-08-00606-CR



                                  Heather Ledisky, Appellant

                                               v.

                                 The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
    NOS. D-1-DC-08-202465 & D-1-DC-08-907240, HONORABLE WILFORD FLOWERS,
                                 JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant Heather Ledisky has filed a pro se motion to withdraw her notices of

appeal, explaining that she does not wish to pursue her appeals. We grant the motion and dismiss

both appeals.

                                            ___________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: December 19, 2008

Do Not Publish